PER CURIAM.'
Appellant challenges the circuit court’s order dismissing his petition for writ of mandamus for failure to exhaust administrative remedies. In its brief, appellee concedes error: “While the petition for mandamus failed to state a prima facie case for relief as exhaustion of remedies had not been demonstrated, Appellant had exhausted administrative remedies and demonstrated this in his reply.... As Appellant correctly points out, since the court had allowed Appellant the opportunity to file a reply and since the reply was timely, failure to have considered the reply before issuance of the order was error.” Accordingly, this case is REVERSED and REMANDED for further proceedings.
KAHN, MICKLE and DAVIS, JJ., concur.